Citation Nr: 0707872	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  00-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
lumbosacral disc syndrome, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from November 1978 to June 
1980.

By a Board of Veterans' Appeals (Board) decision in May 2001, 
the veteran's service-connected back decision was increased 
to 40 percent.  An effective date in March 1998 was 
thereafter assigned by a June 2001 rating decision, the date 
of the claim for an increased rating.  The veteran filed a 
timely appeal of the Board's decision.  Pursuant to a March 
2002 Joint Motion for Remand, the May 2001 Board decision was 
then vacated by the United States Court of Appeals for 
Veterans Claims (Court) by a March 2002 Order.  

Thereafter, in November 2002, the Board remanded the matter 
to the regional office (RO) for procedural considerations, 
and the veteran also appealed the RO's decision to deny 
entitlement to a TDIU.  In March 2006, the Board again 
remanded the case for additional procedural and evidentiary 
development.


REMAND

The parties to the March 2002 Joint Motion for Remand 
specifically found that the May 2001 Board decision did not 
provide adequate reasons and bases for its decision regarding 
entitlement to an extraschedular rating.  Moreover, if the 
circumstances warranted it, the Board was authorized to 
remand the claim to the RO for further development, including 
additional medical examination.  Thereafter, the Board 
remanded the case in November 2002 for the issuance of a 
supplemental statement of the case, which, among other 
things, was to address the question of entitlement to an 
extraschedular rating.  The claims file contains a June 2003 
supplemental statement of the case that addressed evidence 
obtained after the June 2000 statement of the case, and which 
denied entitlement to an extraschedular rating not based on 
any of the considerations addressed in the March 2002 Joint 
Motion for Remand, but because the veteran had not yet 
achieved the maximum rating provided under the applicable 
schedular criteria.  An August 2005 supplemental statement of 
the case readjudicated the veteran's claim for an increased 
rating, but did not address entitlement to an extraschedular 
rating.

Thereafter, in a remand dated in March 2006, the Board again 
remanded the increased rating claim and claim for TDIU for 
additional procedural and evidentiary development, 
specifically requesting that action be taken to afford the 
veteran with further examination, and that the RO 
subsequently readjudicate the claims, to include 
consideration as to whether the case should be referred to 
appropriate VA officials for extraschedular consideration.  A 
November 2006 supplemental statement of the case considered 
the veteran's claims for increased rating and TDIU, but did 
not address entitlement to extraschedular consideration.

Unfortunately, the Board finds that the failure to 
specifically address entitlement to an extraschedular rating 
in the November 2006 supplemental statement of the case or at 
any point following the March 2006 remand requires the remand 
of this matter for such consideration pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board also notes that the 
failure to adequately consider entitlement to an 
extraschedular rating was deemed to be the primary deficiency 
with respect to the Board's decision in May 2001, and that 
although some consideration of entitlement to extraschedular 
consideration was provided in the June 2003 supplemental of 
the statement of the case, under these circumstances, the 
Board cannot conclude that the failure to comply with the 
March 2006 instruction did not constitute prejudicial error.  
Id. at p. 271.

Consequently, based on all of the foregoing, the Board finds 
that it has no alternative but to once again remand this case 
for the issuance of a new supplemental statement of the case 
that should specifically address whether the case should be 
referred to appropriate VA officials for extraschedular 
consideration.  As such consideration is inextricably 
intertwined with the issue of entitlement to TDIU, appellate 
consideration of the TDIU claim will be held in abeyance 
pending the issuance of the new supplemental statement of the 
case.  Harris v. Derwinksi, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

Readjudicate the claim for a rating in 
excess of 40 percent for low back 
strain, lumbosacral disc syndrome, to 
include consideration as to whether the 
case should be referred to appropriate 
VA officials for extraschedular 
consideration.  Thereafter, if the 
claims on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




